     Case 2:18-cv-02045-MCE-AC Document 15 Filed 01/07/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KENNETH WILLIAMS,                                 No. 2:18-cv-2045 MCE AC
12                        Plaintiff,
13            v.                                        ORDER
14    K. FOX, et al.,
15                        Defendants.
16

17          On August 11, 2020, this action was dismissed without prejudice and judgment was

18   entered accordingly. On November 23, 2020, plaintiff filed a request for reconsideration.

19          Federal Rule of Civil Procedure 59(e) requires that "a motion to alter or amend a

20   judgment must be filed no later than 28 days after entry of the judgment." In this case, plaintiff's

21   motion was filed more than three months after entry of judgment. Plaintiff's motion must,

22   therefore, be denied. Nevertheless, because this action was dismissed without prejudice, plaintiff

23   may pursue his claims in a new civil rights action. Plaintiff is directed to refrain from filing any

24   further matters in the instant case.

25   ///

26   ///

27   ///

28   ///
                                                        1
     Case 2:18-cv-02045-MCE-AC Document 15 Filed 01/07/21 Page 2 of 2


 1         Accordingly, plaintiff's November 23, 2020 motion for reconsideration (ECF No. 14) is

 2   DENIED.

 3         IT IS SO ORDERED.

 4

 5   Dated: January 7, 2021

 6

 7

 8
                                     _______________________________________
 9                                   MORRISON C. ENGLAND, JR.
                                     UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   2
